     Case 2:18-cv-03156-JAM-EFB Document 25 Filed 07/16/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   LONNIE DONELL PERKINS,                           Case No. 2:18-cv-03156 JAM EFB
13                                        Plaintiff, [PROPOSED] ORDER
14                 v.
15
     F. HARTWICK, et al. ,
16
                                       Defendants.
17

18

19        Good cause appearing, Defendant’s request for a thirty-day extension of time to file a

20   responsive pleading is GRANTED. Defendant shall have until August 15, 2020, to file a

21   responsive pleading.

22

23   Dated: July 16, 2020.
24

25

26

27

28

                                                                [Proposed] Order (2:18-cv-03156 JAM EFB)
